NUMBER 13-17-00499-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOHN EDWARD HAGENSICK,                                                   APPELLANT,

                                            v.

THE STATE OF TEXAS,                                                        APPELLEE.


                    On appeal from the 36th District Court
                         of Aransas County, Texas.


                           ORDER OF ABATEMENT
            Before Justices Rodriguez, Longoria, and Hinojosa
                            Order Per Curiam
      Appellant’s appointed counsel, Chris Iles, has filed a motion requesting to withdraw

as counsel. According to his motion to withdraw, counsel has recently discovered a

conflict of interest and requests new appellate counsel be appointed.

      Adequate reason for the discharge of counsel and appointment of new counsel

rests within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255
(Tex. App.--Houston [1st Dist.] 2004, pet. ref'd).      In those circumstances where the

appointment of substitute counsel may be necessary, an appellate court, when faced with

a motion to withdraw, should abate the proceeding to the trial court for determination of

this issue. Accordingly, we ABATE the appeal and REMAND the cause to the trial court

for further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant’s court-appointed

attorney should remain as appellant's counsel; and, if not, whether appellant is entitled to

new appointed counsel. If the trial court determines that there is no reason to discharge

appellant’s current appointed attorney and appoint substitute counsel, the court shall

enter an order to that effect. If the trial court determines that new counsel should be

appointed, the name, address, email address, telephone number, and state bar number

of newly appointed counsel shall be included in the order appointing counsel. The trial

court shall further cause its order to be included in a supplemental clerk's record to be

filed with the Clerk of this Court on or before the expiration of thirty days from the date of

this order.

       It is so ordered.

                                                         Per Curiam

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of January, 2018.




                                              2